Name: Commission Regulation (EEC) No 1236/87 of 4 May 1987 ending the charges against the tariff ceiling opened, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3599/85 in respect of other automatic data processing machines, falling within subheading 84.53 B of the Common Customs Tariff and originating in Singapore
 Type: Regulation
 Subject Matter: information and information processing;  tariff policy;  electronics and electrical engineering;  Asia and Oceania
 Date Published: nan

 5 . 5 . 87 Official Journal of the European Communities No L 117/5 COMMISSION REGULATION (EEC) No 1236/87 of 4 May 1987 ending the charges against the tariff ceiling opened, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3599/85 in respect of other automatic data processing machines, falling within subheading 84.53 B of the Common Customs Tariff and originating in Singapore THE COMMISSION OF THE EUROPEAN COMMUNITIES, Common Customs Tariff and originating in Singapore, the individual ceiling was fixed at 13 140 000 ECU ; whereas, on 3 March 1987, the sum of the quantities charged during the 1986 preferential tariff period and those charged after 31 December 1986 in respect of regu ­ larizations of imports made during the period under consideration has exceeded the ceiling in question ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular the second paragraph of Article 13 thereof, Whereas it appears desirable to take measures to stop quantities being charged against the said ceiling in respect of Singapore, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3599/85 suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column 9 of Annex I to that Regulation in respect of each of the cate ­ gories of product under consideration ; whereas as provided for in the second paragraph of Article 13 of the said Regulation, the Commission may, after 31 December 1986, take measures to stop quantities being charged against any particular prefential tariff limit if these limits were exceeded as a result of regularizations of imports actually made during the preferential tariff period ; Article 1 The quantities charged against the tariff ceiling opened by Regulation (EEC) No 3599/85 relating to the following products, originating in Singapore, shall cease to be allowed from 8 May 1987 . Whereas, in respect of automatic data processing machines, falling within subheading 84.53 B of the Order No CCT heading No and NIMEXE code Description ( 1 ) (2) (3) 10.1010 84.53 (84.53-20, 31 , 33, 35, 39 , 60, 70, 81 , 85 , 89 , 91 , 98) Automatic data processing machines and units thereof ; magnetic or optical readers, machines for transcribing data on to data media in coded form and machines for processing such data, not elsewhere specified or included : B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 352, 30 . 12 . 1985, p. 1 . No L 117/6 Official Journal of the European Communities 5 . 5 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 May 1987. For the Commission COCKFIELD Vice-President